Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 29, 2017                                                                                   Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  153694                                                                                                 David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
                                                                                                    Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 153694
                                                                   COA: 325192
                                                                   Ionia CC: 2014-015993-FH
  KYLE BRANDON RICHARDS,
           Defendant-Appellant.

  _________________________________________/

         By order of January 31, 2017, the application for leave to appeal the April 26,
  2016 judgment of the Court of Appeals was held in abeyance pending the decisions in
  People v Steanhouse (Docket No. 152849) and People v Masroor (Docket Nos. 152946-
  8). On order of the Court, the cases having been decided on July 24, 2017, 500 Mich. 453
  (2017), the application is again considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REVERSE that part of the judgment of the Court of Appeals
  remanding this case to the trial court for proportionality review, and we REMAND this
  case to the Court of Appeals for plenary review of whether the defendant’s sentence was
  disproportionate under the standard set forth in People v Milbourn, 435 Mich. 630, 636
  (1990). See People v Steanhouse, 500 Mich. at 460-461. In all other respects, leave to
  appeal is DENIED, because we are not persuaded that the remaining questions presented
  should be reviewed by this Court.

        CLEMENT, J., did not participate.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 29, 2017
           s1120
                                                                              Clerk